 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE
SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTION 3 HEREOF.  THE
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH
ON THE FACE HEREOF PURSUANT TO SECTION 3 HEREOF.
 
SENIOR  NOTE
 
September 1, 2011
 
Note No.:  CII-001
$500,000.00

 
FOR VALUE RECEIVED,  CONCERT INTERNATIONAL, INC, a corporation organized and
existing under the laws of the Province of Ontario, Canada, (the “Company”),
hereby promises to pay to Sagebrush Gold, Inc. (f/k/a Empire Sports &
Entertainment Holdings Co., or its registered assigns (the “Holder”) the
principal amount of Five Hundred Thousand Dollars and no cents ($500,000.00)
(the “Initial Principal Amount”) when due, whether upon maturity, acceleration,
redemption or otherwise, and to pay interest (“Interest”) on the unpaid
principal balance hereof on each Interest Payment Date (as defined in the
Appendix hereto) and upon maturity, or earlier upon acceleration or prepayment
pursuant to the terms hereof, at the Applicable Interest Rate (as defined in the
Appendix hereto).  Interest on this Note is payable on each Interest Payment
Date and on the Maturity Date, if applicable, or if earlier, upon acceleration
or redemption pursuant to the terms hereof, and such Interest shall accrue from
and after the Issuance Date (as defined in the Appendix hereto) and shall be
computed on the basis of a 365-day year and actual days elapsed.  Interest shall
be payable in cash in accordance with the foregoing sentence and Section 6.
 
(1)           Certain Defined Terms.  Each capitalized term used and not
otherwise defined in this Note shall have the meaning ascribed to such term in
the Appendix hereto (or incorporated by reference therein), and the meaning of
each such term is incorporated herein by this reference.
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           Payments of Principal and Interest.  All payments under this Note
shall be made in lawful money of the United States of America by wire transfer
of immediately available funds to such account as the Holder may from time to
time designate by written notice to the Company in accordance with the
provisions of this Note.  Interest shall be paid quarterly, in arrears, on each
Interest Payment Date and on the Maturity Date.  Any amount that is not paid
when due shall bear interest at the Default Rate from the date such amount is
initially due until the same is paid in full.  Whenever any amount expressed to
be due by the terms of this Note is due on any day that is not a Business Day,
the same shall be due instead on the next succeeding Business Day.
 
(3)           Principal Payments.
 
(a)           On the Maturity Date.  If any Principal remains outstanding on the
Maturity Date, then the Holder shall surrender this Note, duly endorsed for
cancellation to the Company, and such Principal shall be redeemed by the Company
as of the Maturity Date by payment on the Maturity Date, respectively, to the
Holder, by wire transfer of immediately available funds, of an amount equal to
such Principal and the related Interest Amount, together with all other amounts
payable under this Note.
 
(b)           Optional Early Redemption by Company.
 
(i)           General.  At any time, and from time to time, after the Issuance
Date, the Company shall have the right to redeem some or all of the Principal (a
“Company Early Redemption”) without premium or penalty by delivering to the
Holder written notice (the “Company Early Redemption Notice”) at least three (3)
Business Days prior to the date selected by the Company for such Company Early
Redemption.  The Company Early Redemption Notice shall state:
 
(A)           the date (the “Company Early Redemption Date”) on which the
Company Early Redemption will occur;
 
(B)           the amount of the Principal to be redeemed by the Company on the
Company Early Redemption Date;
 
(C)           the Interest Amount with respect to such Principal; and
 
(D)           that the Company is simultaneously redeeming the same percentage
of the outstanding principal balance of each Other Note.
 
The aggregate of (1) the amount of the Principal to be redeemed by the Company
on the Company Early Redemption Date, and (2) the Interest Amount with respect
thereto is referred to herein as the “Aggregate Early Redemption Amount.”  A
Company Early Redemption Notice shall be irrevocable by the Company; the failure
of the Company to pay the Aggregate Early Redemption Amount in full on the
Company Early Redemption Date stated in such notice shall constitute an Event of
Default; and any portion of the Aggregate Early Redemption Amount not paid on
the Company Early Redemption Date shall bear interest at the Default Rate until
paid in full.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Mechanics of Company Early Redemption.  If the Company has
delivered a Company Early Redemption Notice in accordance with Section 3(b)(i),
then on the Company Early Redemption Date the Company shall pay the Aggregate
Early Redemption Amount in cash by wire transfer of immediately available funds
to an account designated by the Holder.  Notwithstanding anything contained
herein to the contrary, no Company Early Redemption Notice shall contain any
material non-public information regarding the Company or any of its
Subsidiaries.
 
(4)           Surrender of Note.  Notwithstanding anything to the contrary set
forth in this Note, upon any redemption of the Principal of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless all of the Principal is being repaid
and the related Interest Amount and all other obligations payable under this
Note (including any other amounts due under this Note) have been paid in
full.  The Register (as defined in Section 14) shall show the principal amount
redeemed and the date(s) of such redemptions, so as not to require physical
surrender of this Note upon each such redemption  The Holder and any assignee,
by acceptance of this Note, acknowledge and agree that, by reason of the
provisions of this paragraph, following redemption of any portion of this Note,
the Principal may be less than the principal amount stated on the face hereof.
 
(5)           Interest.  Interest shall be payable by the Company on each
Interest Payment Date and at the Maturity Date, to the record Holder of this
Note on such Interest Payment Date by wire transfer of immediately available
funds. Any accrued and unpaid Interest which is not paid within three (3)
Business Days of such accrued and unpaid Interest’s Interest Payment Date shall
bear interest at the Default Rate from such Interest Payment Date until the same
is paid in full.
 
(6)           Voting Rights.  The holders of the Notes shall have no voting
rights, except as required by law and as expressly provided in this Note.
 
(7)           Defaults and Remedies.
 
(a)           Events of Default.  An “Event of Default” means:
 
(i)           Any default in payment of (A) any Principal on any of the Notes or
(B) any Aggregate Early Redemption Amount, when and as due;
 
(ii)           Any default in payment of any Interest Amount or any other amount
due that is not included in an amount described in the immediately preceding
clause (i) and that is not cured within three (3) Business Days from the date
such Interest Amount or other amount was due;
 
(iii)           Any failure by the Company for ten (10) days, to comply with any
other provision of this Note in all material respects;
 
(iv)           Any default in payment of at least $50,000, individually or in
the aggregate, under or acceleration prior to maturity of, or any event or
circumstances arising such that, any Person is entitled, or could, with the
giving of notice and/or lapse of time and/or the fulfillment of any condition
and/or the making of any determination, become entitled, to require repayment
before its stated maturity of, or to take any step to enforce any security for,
any mortgage, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any indebtedness for money borrowed of
at least $75,000 by the Company or any of its Subsidiaries, or for money
borrowed the repayment of at least $75,000 of which is guaranteed by the Company
or any of its Subsidiaries, whether such indebtedness or guarantee now exists or
shall be created hereafter;
 
 
3

--------------------------------------------------------------------------------

 
 
(v)           The Company or any of its Subsidiaries pursuant to or within the
meaning of any Bankruptcy Law: (A) commences a voluntary case or applies for a
receiving order; (B) consents to the entry of an order for relief against it in
an involuntary case or consents to any involuntary application for a receiving
order; (C) consents to the appointment of a Custodian of it or any of its
Subsidiaries for all or substantially all of its property; (D) makes a general
assignment for the benefit of its creditors; or (E) admits in writing that it is
generally unable to pay its debts as the same become due;
 
(vi)           An involuntary case or other proceeding is commenced directly
against the Company or any of its Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its Indebtedness under any
Bankruptcy Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other Bankruptcy
Law proceeding remains undismissed and unstayed for a period of thirty (30)
days, or an order of relief is entered against the Company or any of its
Subsidiaries as debtor under the Bankruptcy Laws as are now or hereafter in
effect;
 
(vii)           The Company or any of its Subsidiaries that is a party thereto
breaches any covenant or other term or condition of the Security Documents
(after giving effect to any grace period set forth in such Security Documents
relating to any such breach);
 
(viii)           The Company or any of its Subsidiaries breaches any covenant or
other term or condition of the Note; provided, that in the case of a breach of a
covenant or other term that is curable and would not otherwise constitute an
Event of Default under any other subparagraph of this Section 7(a), if such
breach continues for five (5) or more days without being cured;
 
(ix)           The Company breaches, or otherwise does not comply with, any of
the provisions of Section 4(s);
 
(x)           The breach by the Company of the terms of any subordination
agreement to which it is a party relating to the subordination of any
Indebtedness to this Note;
 
(xi)           One or more judgments, non-interlocutory orders or decrees shall
be entered by a U.S. state or federal or a foreign court or administrative
agency of competent jurisdiction against the Company and/or any of its
Subsidiaries involving, in the aggregate, a liability as to any single or
related series of transactions, incidents or conditions, of $75,000 or more, and
the same shall remain unsatisfied, unvacated, unbonded or unstayed pending
appeal for a period of thirty (30) days after the entry thereof;
 
 
4

--------------------------------------------------------------------------------

 
 
(xii)           There shall occur a Change of Control;
 
(xiii)           Any representation, warranty, certification or statement made
by the Company or any of its Subsidiaries in this Note or in any certificate
delivered is incorrect in any material respect when made (or deemed made);
 
(xiv)           Any Lien created by any of the Security Documents shall at any
time fail to constitute a valid first priority perfected Lien on all of the
Collateral purported to be secured thereby.
 
(b)           Remedies.  If an Event of Default occurs and is continuing, the
Holder may declare all of this Note, including all amounts payable hereunder
(the “Acceleration Amount”), to be due and payable immediately, except that in
the case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 7(a) above, all amounts payable hereunder immediately shall
become due and payable without further action or notice.  In addition to any
remedy the Holder may have under this Note, such unpaid amounts shall bear
interest at the Default Rate.  Nothing in this Section 7 shall limit any other
rights the Holder may have under this Note.
 
(8)           Vote to Change the Terms of the Notes.  The written consent of the
Company and the Holders representing at least a majority of the Aggregate Notes
Principal Balance shall be required in order to affect any amendment, waiver or
other modification of any of the Notes, and upon receipt of such consent, each
Note shall be amended thereby; provided, however, that no change may be made to
the Principal, Applicable Interest Rate, or Maturity Date of any Note without
the consent of the Holder thereof.
 
(9)           Lost or Stolen Notes.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in customary form and
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation of this Note, the Company shall execute and deliver a
replacement Note of like tenor and date.
 
(10)           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy, and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note.  The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein.  Amounts set forth or provided for herein with respect to payments and
the like (and the computation thereof) shall be the amounts to be received by
the Holder and shall not, except as expressly provided herein, be subject to any
other obligation of the Company (or the performance thereof).  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
 
5

--------------------------------------------------------------------------------

 
 
(11)           Specific Shall Not Limit General; Construction.  No specific
provision contained in this Note shall limit or modify any more general
provision contained herein.  This Note shall be deemed to be jointly drafted by
the Company and shall not be construed against any person as the drafter hereof.
 
(12)           Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
(13)           Notice.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given and deemed received
when sent by overnight mail 2 days after delivery to the carrier.
 
(14)           Transfer of this Note and Note Register.  The Holder may assign
or transfer some or all of its rights hereunder without the consent of the
Company.  The Holder shall promptly provide notice to the Company of the name
and address of the assignee or transferee and the Principal Amount of Notes
assigned or transferred, as applicable. The Company shall maintain at one of its
offices in the United States, a register for the recordation of the names and
addresses of each holder of the Notes, and the principal amount of the Notes
owed to each such holder pursuant to the terms hereof and of the Other Notes
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Company, the Collateral Agent and the
Holder shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as the Holder for all purposes, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Collateral
Agent and any holder of the Notes, at any reasonable time and from time to time
upon reasonable prior notice.  The Notes are intended to be obligations in
“registered form” for purposes of Sections 871 and 881 of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder,
and the provision of this Note shall be interpreted consistently
therewith.  Notwithstanding anything to the contrary contained in this Section
14, each such assignee or transferee, upon becoming the Holder hereunder,
acknowledges that it is bound by the terms and conditions of Section 5.12 of the
Security Agreement and agrees to, promptly upon the request of the Collateral
Agent, deliver to Collateral Agent a written Joinder to the Security Agreement
and other Security Documents.
 
(15)           Payment of Collection, Enforcement and Other Costs.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding, or (b) an attorney is
retained to represent the Holder in any bankruptcy, reorganization, receivership
of the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.
 
 
6

--------------------------------------------------------------------------------

 
 
(16)           Cancellation.  After all Principal, Interest and other amounts at
any time owed under this Note have been paid in full in accordance with the
terms hereof, this Note shall automatically be deemed canceled and deemed
surrendered to the Company for cancellation.  Additionally, the Holder shall
deliver the original Note to the Company, which shall be cancelled by the
Company and shall not be reissued.
 
(17)           Note Exchangeable for Different Denominations.  Subject to
Section 4, in the event of a redemption of less than all of the Principal
pursuant to the terms hereof, the Company shall, upon the request of Holder and
tender of this Note promptly cause to be issued and delivered to the Holder, a
new Note of like tenor representing the remaining Principal that has not been so
repaid.  This Note is exchangeable, upon the surrender hereof by the Holder at
the principal office of the Company, for a new Note or Notes containing the same
terms and conditions and representing in the aggregate the Principal, and each
such new Note will represent such portion of such Principal as is designated by
the Holder at the time of such surrender.  The date the Company initially issued
this Note shall be the “Issuance Date” hereof regardless of the number of times
a new Note shall be issued.
 
(18)           Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Company or any of its Subsidiaries under this Note shall
be made without any set-off, counterclaim or deduction and free and clear of and
without deduction for any Indemnified Taxes; provided that if the Company or any
of its Subsidiaries shall be required to deduct any Indemnified Taxes from such
payments, then:
 
(i)           The sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 18(a)), the Holder receives an amount equal to
the sum it would have received had no such deductions been made;
 
(ii)           The Company or such Subsidiary, as applicable, shall make such
deductions; and
 
(iii)           The Company or such Subsidiary shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)           Indemnification by the Company.  The Company shall indemnify the
Holder, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes imposed upon the Holder, on or with respect to any
payment by or on account of any obligation of the Company or any of its
Subsidiaries under any of the Notes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 18) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The Holder shall provide
the Company reasonably prompt notification of the assessment and pay the
Indemnified Taxes to the Governmental Authority promptly following receipt of
indemnification therefor from the Company.  A certificate of the Holder as to
the amount of such payment or liability under this Section 18 shall be delivered
to the Company within one (1) year of the payment of Indemnified Taxes by the
Holder and shall be conclusive absent manifest error.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)            Refunds.  If the Holder receives a refund in respect of any
Indemnified Taxes as to which it has been indemnified by the Company or with
respect to which the Company has paid additional amounts pursuant to this
Section 18, it shall within 30 days from the date of such receipt pay over such
refund to the Company (but only to the extent of additional amounts paid by the
Company under this Section 18 with respect to the Indemnified Taxes giving rise
to the refund), net of all reasonable out-of-pocket expenses of the Holder and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Company, upon the
request of the Holder, agrees to repay the amount paid over to the Company (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Holder in the event the Holder is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Holder to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Company or any other
person.
 
(d)            Certificates.  On or prior to the Issuance Date, a Holder that is
a U.S. person for U.S. federal income tax purposes will provide the Company with
all clearance certificates and completed and executed Internal Revenue Service
Form W-9’s or valid substitutions thereof, or similar documents that may be
required under applicable law to relieve the Company of any obligation to
withhold or escrow any portion of the amounts paid under this Note.  On or prior
to the Issuance Date, a Holder that is not a U.S. person for U.S. federal income
tax purposes will provide the Company with all appropriate clearance
certificates and completed and executed Internal Revenue Service Form W-8BENs,
W-8ECIs and/or W-8IMYs, as applicable, or valid substitutions thereof, or
similar documents that may be required under applicable law to relieve the
Company of any obligation to withhold or escrow any portion of the amounts paid
under this Note.
 
(19)           Waiver of Notice.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.
 
(20)           Governing Law.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
country or jurisdiction) that would cause the application of the laws of any
jurisdiction or country other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
8

--------------------------------------------------------------------------------

 
 
(21)           Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Holder hereunder or the Holder enforces or exercises
its rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
by a trustee, receiver or any other person under any law (including any
Bankruptcy Law, U.S. state or federal law, the laws of any foreign government or
any political subdivision thereof, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
(22)           Interpretative Matters.  Unless the context otherwise requires,
(a) all references to Sections, Schedules, Appendices or Exhibits are to
Sections, Schedules, Appendices or Exhibits contained in or attached to this
Note, (b) words in the singular or plural include the singular and plural and
pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter, (c) the words “hereof,” “herein” and
words to similar effect refer to this Note in its entirety, and (d) the use of
the word “including” in this Note shall be by way of example rather than
limitation.
 
(23)           Signatures.  In the event that any signature to this Note or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.  Notwithstanding the foregoing, the
Company shall be required to deliver an originally executed Note to the
Holder.  At the request of any party each other party shall promptly re-execute
an original form of this Note or any amendment hereto and deliver the same to
the other party.  No party hereto shall raise the use of a facsimile machine or
e-mail delivery of a “.pdf” format data file to deliver a signature to this Note
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SENIOR NOTE
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed on its
behalf by the undersigned as of the year and date first above written.
 
 
CONCERT INTERNATIONAL, INC.
 
 
By:                                                               
Name:
Title:
 
 
10

--------------------------------------------------------------------------------

 
 
APPENDIX
 
CERTAIN DEFINED TERMS
 
For purposes of this Note, the following terms shall have the following
meanings:
 
“1934 Act” means the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Aggregate Notes Principal Balance” means, as of any date of determination, the
aggregate outstanding principal amount of all the Notes as of such date.
 
“Applicable Interest Rate” means the Interest Rate, or, for so long as an Event
of Default shall have occurred and be continuing, the Default Rate.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar U.S. federal or state
law or law of any applicable foreign government or political subdivision thereof
for the relief of debtors.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.
 
“Change of Control”  means (i) the consolidation, merger or other business
combination of the Company with or into another Person (other than (A) a
consolidation, merger or other business combination in which holders of the
Company’s voting power immediately prior to the transaction continue after the
transaction to hold, directly or indirectly, a majority of the combined voting
power of the surviving entity or entities entitled to vote generally for the
election of a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, or (B)
pursuant to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company); (ii) the sale or transfer of all
or substantially all of the Company’s assets (including, for the avoidance of
doubt, the sale of all or substantially all of the assets of the Subsidiaries in
the aggregate); (iii) the consummation of a purchase, tender or exchange offer
made to, and accepted by, the holders of more than a majority of the outstanding
Common Stock; or (iv) a merger with or into a wholly-owned subsidiary, or
consolidation or reorganization, in which the Company becomes a wholly-owned or
controlled subsidiary of a company with a class of securities that is registered
under Section 12 of the 1934 Act or that is required to file reports pursuant to
Section 15(d) of the 1934 Act or the effectiveness of any registration statement
filed by the Company which subjects the Company to such Section 12 or 15(d) of
the 1934 Act.
 
 “Collateral Agent” - inapplicable.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
“Default Rate” means the percent per annum rate equal to eighteen (18%) per
annum percent or such lesser percentage as is permissible under applicable law.
 
 
Appendix - 1

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” means U.S. Dollars.
 
“Excluded Taxes” means, with respect to the Holder, or any other recipient of
any payment made or to be made by or on account of any obligations of the
Company or any of its Subsidiaries under the Notes, income or franchise taxes
imposed on (or measured by) such recipient’s net income by any jurisdiction
under which such recipient is organized or in which its principal offices are
located.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state,
provincial or local, or any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administration powers or functions of or pertaining to
government.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Amount” means as of any date, with respect to any of the Principal,
all accrued and unpaid Interest (including any Interest at the Default Rate) on
such Principal through and including such date.
 
“Interest Payment Date” means the last Business Day of each calendar quarter,
beginning with the calendar quarter that commences on January 1, 2012, through
and including the last calendar quarter that commences prior to the Maturity
Date.
 
“Interest Rate” means eight percent (8%) per annum or such lesser percentage as
is permitted under applicable law.
 
“Issuance Date” means the original date of issuance of this Note regardless of
any exchange, substitution or replacement hereof.
 
“Maturity Date” means March 31, 2012.
 
“Notes” means, collectively, this Note and all Other Notes issued by the Company
on or about the Issuance Date and all notes issued in exchange or substitution
therefor or replacement thereof.
 
 “Other Notes” means all of the senior notes, other than this Note, that have
been issued by the Company following the Issuance Date all Notes issued in
exchange or substitution therefor or replacement thereof.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
Governmental Entity or any other legal entity.
 
“Principal” means the outstanding principal amount of this Note as of any date
of determination.
 
 “U.S.” means the United States of America.
 


Appendix - 2

--------------------------------------------------------------------------------

 
 
 